Title: John Adams to Joseph Willard, 8 September 1784
From: Adams, John
To: Willard, Joseph


        
          Sir
          Auteuil near Paris Septr. 8. 1784.
        
        I have received, by Mrs Adams, the Letter you did me, the Honour to write me on the eighth of June last, together with a Vote of the President and Fellows of Harvard College of the first of April 1783, and a Diploma for a Doctorate of Laws elegantly engrossed and the Seal inclosed in a Silver Box.
        This Mark of the approbation of So respectable a University does me great Honour and is more especially acceptable to me, as it comes from a Society, where I had my Education, and for which I have ever entertained the highest Veneration. Let me pray you, Sir, to present my best Respects, and most hearty Thanks to the Corporation, and to accept the Same for the polite and obliging manner, in which you have communicated their Resolution and Diploma.—
        Your Design, Sir, of visiting the Universities of Europe to become acquainted with their Laws, Customs and modes of Education, is a very wise one. The Reflections you would make and the Correspondences you would form, would amply compensate the Trouble and Expence, although I can give you no Encouragement to hope, for the Smallest pecuniary Advantage. it is the general Sentiment, in Europe, even of those who are not professed Ennemies to America,

that there is already in that Country, Wealth and Knowledge enough, and too many Advantages for acquiring more, to make it necessary for them to contribute any of theirs to our Assistance.
        If you come, Sir, while I remain in Europe you may depend upon any Assistance, which a Residence of near Seven Years abroad, in France, Holland and England, may enable me to give you, in obtaining Introductions to Such Characters as you wish to See.
        After all, the System of Education at your University is so excellent that I Should not wish to See it, essentially changed, much less conformed to the Models in Europe, where there is much less Attention to the Morals and Studies of the Youth. in this Sentiment I am So fully fixed as to be very desirous of giving my own Son an Opportunity to Study with you. He has travelled with me and Mr Dana, for near Seven Years, and has Seen the most of Europe, but he has not neglected his Studies. He has been matriculated in the University of Leyden, and Studied there Sometime, and might have a Degree there, with the Attendance of a few Months more. He is advanced in Age and I flatter myself in Literature So far as to render it impossible for me to offer him, at Harvard Colledge as a Freshman: But if the Laws will admit him, after an Examination And upon the Payment of a Sum of Money, for the Benefit of the Society, with the Class of the fourth or third Year, I Should chose to Send him to you, rather than to Leyden. I Should be much obliged to you for your Sentiments upon this Subject.
        With the greatest Respect and / Esteem I have the Honour to be, Sir / your most obedient and / most humble Servant
        
          John Adams.—
        
      